DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed before March 16, 2013, is being examined under the pre-AIA  first to invent provisions.   
   
Response to Arguments
 Applicant’s arguments, see pg. 13, filed 11/08/2021, with respect to 35 U.S.C. §112(b) rejection of claims 14-28 and 38 have been fully considered and are persuasive.  The 35 U.S.C. §112(b) rejection of claims 14-28 and 38 has been withdrawn. 
 Applicant's arguments, see pg. 13-14, filed 11/08/2011 with respect to the 35 U.S.C. §112(b) rejection of claims 29-37 have been fully considered but they are not persuasive.
The claim language “use a classification scheme to classify ... analyze the position data to determine... analyze the classified position data to determine” all appears to be determining the average time for a vehicle to make certain maneuvers (i.e. 1 second for a right turn, 3 seconds for a left turn, etc.), using position data.  Therefore, as best understood by the Examiner all the intersections with a left turn would have the same transit time profile for completing a left turn.  In other words, it is unclear how the data would change if probe vehicle passed through the intersection vs if a probe vehicle had not, since 
Applicant's arguments, see pg. 15-17 filed 11/08/2011 with respect to the 35 U.S.C. §101 rejection of claims 14-38 have been fully considered but they are not persuasive.
Applicants contend that the claims are integrated into a practical application.  The Examiner does not agree because the claims do not recite what transit times are used for.  The claims recite collecting data to determine the transit times of maneuvers in each category and adding that information to a map, but does not say how these transit times are used.  The claims are not integrated into a practical application because the “transit times for maneuvers in each category” is added to a map but is not being used.  Adding information to a map and not using that information does not improve the functioning of a computer or other technology.  In other words using information to create a map is not enough to integrate the claims into a practical application.
With respect to claim 29-37: The claims appear to be collecting using collected data to fill in for information that could not be collected but the claims still do not address what the transit times are used for.
The claimed invention does not amount to significantly more than one of the judicial exceptions because the only elements that are not part of the mathematical formula are old and well known. Specifically a GPS, vehicle, and computer are all old and well known.
Overall the claims do not tie the determining of the transit times of intersections into a practical application because what/how the map data is used is not claimed (i.e. calculating a route and displaying the route to a user).  
Applicant's arguments filed see pg. 17-25, filed 11/08/2011 rejection of claims 14-38 have been fully considered but they are not persuasive.
With respect to claims 14-28 and 38, Applicants contend that the combination of Murata and Choi does not teach “defining, for each of the vehicle trips, an equation giving a predicted transit time for the vehicle trip, the equation being a sum of transit times along each of the plurality of segments and transit times for each of the plurality of maneuvers, wherein the transit time for each of the plurality of segments is determined using the length of the segment and the average speed from the speed profile for a respective time period, and wherein the transit time for maneuvers in each category form unknown parameters in the equation” and “using a plurality of equations with unknown parameters for the transit times for the maneuvers in each category and respective real transit times in a linear system to solve for the transit times for maneuvers in each category, thereby determining a determined transit time for maneuvers in each category”.  The Examiner disagrees because Murata teaches the use of equations x=t12-tv and y=t14-tv (see ;¶0067-74).  Where x is the left turn cost, y is the right turn cost, t12 is the total time it takes to make a left turn, t14 is the total time to make a right turn, and tv is the cost to travel a link (¶0067-74).  Therefore:
 these equations are used for multiple intersections to determine the cost and would read on “using a plurality of equations”
the equations are used to calculate the time associated with making a right/left turn and therefore would read on “equations with unknown parameters for the transit times for the maneuvers in each category”
the actual travel time t12/14 is used to calculate the time associated with making a right/left turn and therefore would read on “respective real transit times”
the equations x=t12-tv and y=t14-tv are linear equations and would read on “in a linear system”
multiple equations/variables are used for different maneuvers “to solve for the transit times for maneuvers in each category, thereby determining a determined transit time for maneuvers in each category”.
The Examiner further notes that’s the equation in the “defining, for each of the vehicle trips” limitation appears to be referring to a different equation than the “using a plurality of equations” limitation and that the “defining, for each of the vehicle trips” limitation appears to be using “an equation” to predict a travel time, which as discussed below is taught by Murat.
With respect to claims 29-37, the Examiner contends that the claims are still unclear as discussed above and how the claims read on the amended limitation is discussed below.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 29-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 29, 32, and 35 states “analyze the position data to determine, for each of a plurality of the intersections, position data corresponding to a portion of a vehicle trip that passed through the intersection…analyze the classified position data to determine the time taken to perform the maneuver, and average the determined times for maneuvers in the same category to calculate a transit time profile for each category” but then states “each transit time being indicative of an average time to perform a maneuver at an intersection within the category”
Therefore, it appears the claims are using average to determine an average.  In other words, an average is being used to calculate “a transit time profile for each category” but then states that each transit time is “indicative of an average time to perform a maneuver at an intersection within the category in a predetermined time period”.  Thus, it is unclear what is being averaged.
Additionally, the claims use the terms “maneuver” and “transit time profile” are used multiple times and it is unclear when the claims are refereeing to the same maneuver/transit time profiles or different maneuvers/transit time profiles.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 14-38 rejected under 35 U.S.C. 101 because although the claims are directed to one of the four statutory categorize, the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to a process and machine and therefore are directed to one of the four statutory categories. 
Step 2a:
Prong 1: The claims recite using equations to determine the transit times of vehicles at intersections specifically “defining, for each of the vehicle trips, an equation giving a predicted transit time for the vehicle trip the equation being a sum of transit times along each of the plurality of segments and transit times for each of the plurality of maneuvers, wherein the transit time for each of the plurality of segments is determined using the length of the segment and the average speed from the speed profile for a respective time period, and wherein the transit time for maneuvers in each category form unknown parameters in the equation” 
Prong 2: This judicial exception is not integrated into a practical application because the claims are determining information (the transit times) but not using this information, and the generically recited computer elements (global positioning system, processing circuitry, and non-transitory computer readable storage medium) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  In other words the collecting information about vehicle trips and processing that information could be done by a general purpose computer.  Additionally no special computer or other hardware is claimed or disclosed in the specification.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2b: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations are looking at data (the vehicle trips), processing that data (using the transit times and equations to determine a transit time for a maneuver) and storing data (a map with a plurality of segments and intersections) which are well-understood, routine, conventional computer functions. Thus, these additional elements do not amount to significantly more than the above-identified judicial exception.  The claim is not patent eligible. 
Claims 18-23, 25-29, 30, 31, 33, 34, 36-38 further do not integrate the judicial exception into a practical application and do not include additional elements that are sufficient to amount to significantly more and therefore are rejected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 15, 17-20, 22-25, and 27-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/105403 (Murata et al.) in view of US 2004/0158392 (Choi).
With respect to claims 14, 19, and 24
Murata teaches: A method/machine/non-transitory computer readable storage medium of/for creating data for a map from position data derived from the positions of a plurality of vehicles traversing a road network over a period of time in an area covered by the map (see at least Fig 1 and 2; #17-23; and ¶0010-11 and ¶0031-32; Discussing a probe cars accumulating travel information.), the map comprising a plurality of segments (see at least Fig 1 and 4A-B; #16; and ¶0034), each segment representing a portion of the road network (see at least Fig 1 and 4A-B; #16; ¶0034), and each segment having a length (see at least Fig 1; #16; and ¶0034; Discusses link length) and an associated speed profile indicative of average speeds of travel of vehicles along the portion of the road network represented by the segment at a plurality of time periods (see at least Fig 1; #17; and ¶0077-81), the map further comprising intersections between segments representing intersections in the road network (see at least Fig 1, 3, and 4a-b; #16; and ¶0034-35), each intersection having a plurality of maneuvers associated therewith (see at least Fig 3 and 4(A-B); #6 and #16; and ¶0039-40; Discussing maneuvers associated with an intersection node.), the method comprising using processing circuitry to:
determine a transit time for maneuvers (see at least Fig 4A-B and 5; #35; and ¶0042-52) by:
analyzing the position data to determine a real transit time for a plurality of vehicle trips on the road network (see at least Fig 5; #33 and #35; and ¶0053-56; Discussing using probe data to determine the cost of right and left turns.);
determining, for each of the vehicle trips, a plurality of segments and a plurality maneuvers forming a route through the map (see at least Fig 4A-B and 5; #31; and ¶0039-40 and ¶0053-55; Discussing collecting probe information.);
defining, for each of the vehicle trips, an equation giving a predicted transit time for the vehicle trip (see at least Fig 1 and 2; #1 and #24; and ¶0085-89 and ¶0097-98; Discussing determining the travel time of the route.), the equation being a sum of transit times along each of the plurality of segments and transit times for each of the plurality of maneuvers (see at least Fig 2; #24; and ¶0038 and ¶0085-89; Discussing determining a route with the minimum arrival time.), wherein the transit time for each of the plurality of segments is determined using the length of the segment and the average speed from the speed profile for a respective time period (see at least Fig 2 and 4A-B; #24; and ¶0038 and ¶0085-89; Discussing determining the cost of each link.), and wherein the transit time for maneuvers in each category form unknown parameters in the equation (see at least Fig 4A-B, 5, 7, and 8; #31 and S190; and ¶0054-55; Discussing determining the transit times); and 
using a plurality of equations with unknown parameters for the transit times for the maneuvers in each category (see at least Fig 4A-B ;¶0067-74; and x and y; Discussing that the right and left turn cost are determined using an equation x=t12-tv and y=t14-tv.  Where x is the left turn cost and y is the right turn cost) and respective real transit times in a linear system to solve for the transit times for maneuvers in each category, thereby determining a determined transit time for maneuvers in each category (see at least Fig 4A-B, 6, and 8; #33 and S190; and ¶0059-65; Discussing determining the right and left turn cost, and using the cost to determine the best rout and the travel time.); and
adding, to the map (see at least Fig 2-4(A-B) and 7; #16, #18, and #23; and ¶0037-42 and ¶0073-76), map data for one or more intersections (see at least Fig 2-4(A-B) and 7; #16, #18, and #23; and , the map data being generated based on the determined transit time for the maneuvers in each category(see at least Fig 2-4(A-B) and 7; #16, #18, and #23; and ¶0037-42 and ¶0073-76; Discussing creating a table of the transit times for each maneuver at an intersection), and the map data for each of the one or more intersections including information for identifying transit times for categories of maneuvers that are present at that intersection (see at least Fig 2-4(A-B) and 7; #16, #18, and #23; and ¶0037-42 and ¶0073-76; Discussing creating a table of the transit times for each maneuver at an intersection).
Murata does not specifically teach:
use a classification scheme to classify each maneuver that can be performed by vehicles at a plurality of intersections into a one of a plurality of categories, each category representing maneuvers having similar characteristics at intersections; 
determine a transit time for maneuvers in each category
However Choi teaches:
use a classification scheme to classify each maneuver that can be performed by vehicles at a plurality of intersections into a one of a plurality of categories, each category representing maneuvers having similar characteristics at intersections (see at least Fig 7; L, R, and S; ¶0054-57; Discussing using values for left, right, and going straight.);
determine a transit time for maneuvers in each category (see at least Fig 7; L, R, and S; ¶0054-57; Discussing setting values for left, right, and going straight.)
 one of ordinary skill in the art at the time the invention was filed to modify the teachings of Murata by using a classification scheme to classify each maneuver at a plurality of intersections into a one of a plurality of categories, each category representing maneuvers at intersections having similar characteristics and determine a transit time for maneuvers in each category as taught by Choi because doing so would allow the system to better calculate a cumulative travel time (see at least Choi Abstract).  Thus making the system more accurate.
With respect to claims 15, 20, and 25
Murata teaches:
wherein the determined transit time for the maneuvers in each category is an approximate solution to each of the equations that is determined using a mathematical approximation that includes minimizing an error in the equation (see at least Fig 1; #33; and ¶67-69; Discussing the use of an average.).
With respect to claims 17, 22, and 27
Murata teaches:
wherein the classification scheme comprises at least one of: an angle difference between the incoming and outgoing segments representing the maneuver, wherein each category represents a range of angles; a form, type or importance of the incoming and outgoing segments representing the maneuver; and a difference in driving speed between the incoming and outgoing segments representing the maneuver (see at least Fig 4A-B and 7 and ¶0059-64; Discussing determining the traffic on different links of an intersection.).
With respect to claims 18, 23, and 28
Murata teaches:
wherein the classification scheme comprises a time in which a maneuver is performed (see at least Fig 4A-B),
wherein each category represents at least a predetermined time period (see at least Fig 4A-B and ¶0056-64), and 
wherein the method comprises using a processing circuitry to: calculate a transit time profile for each category, the transit time profile comprising a plurality of transit times, each transit time being indicative of an average time to perform a maneuver at an intersection within the category in a predetermined time period (see at least Fig 4A-B, 5, and 6; #33; and ¶0066-72; Discussing determining the average cost for the intersection.). 
With respect to claims 29, 32, and 35
Murata teaches: A method /non-transitory computer readable storage medium of/for creating data for a map from position data derived from the positions of a plurality of vehicles traversing a road network over a period of time in an area covered by the map (see at least Fig 1 and 2; #17-23; and Discussing a probe cars accumulating travel information.), the map comprising a plurality of segments (see at least Fig 1 and 4A-B; #16; and col. 5-6 lines 65-10), each segment representing a portion of the road network (see at least Fig 1 and 4A-B; #16; and ¶0034), and each segment having a length (see at least Fig 1; #16; and ¶0034; Discusses link length) and an associated speed profile indicative of average speeds of travel of vehicles along the portion of the road network represented by the segment at a plurality of time periods (see at least Fig 1; #17; and ¶0077-81 and ¶0086), the map further comprising intersections between segments representing intersections in the road network (see at least Fig 1; #16; and ¶0034-35), each intersection having a plurality of maneuvers associated therewith (see at least Fig 3 and 4(A-B); #6 and #16; and ¶0039-40; Discussing maneuvers associated with an intersection node.), the method comprising using processing circuitry to:
analyze the position data to determine, for each of a plurality of the intersections (see at least Fig 4A-B and 5; #33 and #35; and ¶0053-56), position data corresponding to a portion of a vehicle trip that passed through the intersection (see at least Fig 4A-B and 5; #33 and #35; and ¶0053-56), and classify the determined position data according to the maneuver made by the vehicle when it passed through the intersection and a time at which the maneuver was performed (see at least Fig 4A-B and 5; #33 and #35; and ¶0053-56; Discussing using probe data to determine the cost of right and left turns. Also see rejection to claim 14 above.);
analyze the classified position data to determine the time taken to perform the maneuver, and average the determined times for maneuvers in the same category to calculate a transit time profile for each category, the transit time profile comprising a plurality of transit times, each transit time being indicative of an average time to perform a maneuver at an intersection within the sector category in a predetermined time period (see at least Fig 2 and 4A-B; #24; and ¶0038 and ¶0085-89; Discussing determining the cost of each link. Also see rejection to claim 14 above.);
for one or more intersections for which position data is not available or is of unsatisfactory quality (see at least Fig 8; S170-190; and ¶0085-87 and ¶0098), instead of using position data to compute transit time profiles for the one or more categories for the one or more intersection (see at least Fig 8; S170-190; and ¶0085-87 and ¶0098; Discussing using the right and left turn cost if real time data is not available.), use the transit time profile for one or more categories as a fall-back transit time profile for the one or more categories for the one or more intersections (see at least Fig 8; S170-190; and ¶0085-87 and ¶0098; Discussing using the right and left turn cost if real time data is not available.); and
add, to the map (see at least Fig 2-4(A-B) and 7; #16, #18, and #23; and ¶0037-42 and ¶0073-76), map data for one or more intersections (see at least Fig 2-4(A-B) and 7; #16, #18, and #23; and ¶0037-42 and ¶0073-76), the map data being generated based on the determined transit time for the maneuvers in each category(see at least Fig 2-4(A-B) and 7; #16, #18, and #23; and ¶0037-42 and ¶0073-76; Discussing creating a table of the transit times for each maneuver at an intersection), and the map data for each of the one or more intersections including information for identifying transit times for categories of maneuvers that are present at that intersection (see at least Fig 2-4(A-B) and 7; #16, #18, and #23; and ¶0037-42 and ¶0073-76; Discussing creating a table of the transit times for each maneuver at an intersection).
Murata does not specifically teach:
use a classification scheme to classify each maneuver that can be performed at a plurality of intersections into a one of a plurality of categories, each category representing maneuvers having similar characteristics at intersections; 
determine a transit time for maneuvers in each category
However Choi teaches:
use a classification scheme to classify each maneuver that can be performed at a plurality of intersections into a one of a plurality of categories, each category representing maneuvers having similar characteristics at intersections (see at least Fig 7; L, R, and S; ¶0054-57; Discussing using values for left, right, and going straight.); 
determine a transit time for maneuvers in each category (see at least Fig 7; L, R, and S; ¶0054-57; Discussing setting values for left, right, and going straight.)
 one of ordinary skill in the art at the time the invention was filed to modify the teachings of Murata by using a classification scheme to classify each maneuver at a plurality of intersections into a one of a plurality of categories, each category representing maneuvers at intersections having similar characteristics and determine a transit time for maneuvers in each category as taught by Choi because doing so would allow the system to better calculate a cumulative travel time (see at least Choi Abstract).  Thus making the system more accurate.
With respect to claims 30, 33, and 36
Murata teaches: 
wherein the characteristics of the intersections representing the maneuvers in each category are similar in respect of at least one of: road class; form of way; urban and non-urban setting; and speed profiles (Fig 4A-B and 7; Discussing looking at traffic of the different links.).
With respect to claims 31, 34, and 37
Murata teaches:
further comprising determining at least one of: a route from an origin to a destination using the created data; and a journey time for a route from an origin to a destination using the created data (see at least Fig 2; #24; and ¶0038).
With respect to claim 38
Murata teaches:
Wherein the positions of each vehicle of the plurality of vehicles from which respective position data is derived are acquired from a global positioning system (GPS) for that vehicle in the form of a trace that is collected by the GPS as that vehicle made a vehicle trip on the road network (see at least Fig 1, 2, and 6; #11, #21, S10, and S20; ¶0033-34 and ¶0061-62).
Claims 16, 21, 26 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of WO 2008/105403 (Murata et al.) and US 2004/0158392 (Choi) as applied to claims 15, 20, 25 above, and further in view of US 2008/0109115 (Lim).
With respect to claims 16, 21, 26
The combination of Murata and Choi does not specifically teach:
wherein minimizing the error in the equation comprises using a least squares solution.
However the use of a least squares function was old and well known at the time the invention was filed.  Specifically Lim teaches:
wherein minimizing the error in the equation comprises using a least squares solution (see at least ¶0085-87; Discussing using the least squares function to minimize error in an equation.) .
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Murata and Choi by minimizing the error in the equation comprises using a least squares solution as taught by Lim, because doing so would allow the system to determine the optimal solution (see Lim ¶0087).  Thus making the system more accurate

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3665


/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665